NOTE: This order is nonprecedential.

  Wnfteb ~tates Q[ourt of §ppeaIs
      for tbe jfeberaI Q[frcuft

                SMARTMETRIC INC.,
                  Plaintiff-Appellant,

                           v.
         AMERICAN EXPRESS COMPANY,
               Defendant-Appellee.


                       2011-1473


   Appeal from the United States District Court for the
Central District of California in case no. 1O-CV-9371,
Judge Jacqueline H. Nguyen.



                SMARTMETRIC INC.,
                  Plaintiff-Appellant,

                           v.
         MASTERCARD INTERNATIONAL
              INCORPORATED,
              Defendant-Appellee,

                         AND

                      VISA INC.,
SMARTMETRIC v. AMERICAN EXPRESS                                  2
                     Defendant-Appellee.


                          2011-1497


   Appeal from the United States District Court for the
Central District of California in case no. 10-CV-1864,
Judge Jacqueline H. Nguyen.


                        ON MOTION


                         ORDER

    SmartMetric, Inc. moves for a 21-day extension of
time, until January 9, 2012, to file its reply bri"tf.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      The motion is granted.

                                      FOR THE COURT


      DEC 2 1 2011                     /s/ Jan Horbaly
         Date                         Jan Horbaly
                                      Clerk
cc: Patrick F. Bright, Esq                           FILED
    Peter J. Armenio, Esq.                  U. CO\Iit OF APl'FALS roR
                                             THE FEDERAL CIRCUIT
    Gary A. Clark, Esq.
    Gregory A. Castanias, Esq.                   DEC 21 2011
s21
                                                  JAN HORBAI.Y
                                                      ClERK